Beck, J.
i. tax sale perrect notice tó redeem: service on wrong party: limitation of deem. I. The petition alleges that plaintiff is the owner of the patent title of the land in controversy, — eighty acres; that defendants claim title under a quitclaim deed from one to whom the land was con- . . ,. veyed by the county treasurer under a tax sale; .... ’ that the land was taxed to plaintiff at the time the notice of the expiration of redemption was given; that such notice described only two and one-half acres of the land, and was addressed to James T. Wilson, and that the notice was not in fact served as shown in the proof of service thereof.. The answer of defendant admits *396these facts, but, in avoidance thereof, pleads the statute limiting actions to recover land conveyed by tax deeds. A demurrer to this answer was overruled.
II. The demurrer should have been sustained. As to all the land, except two and one-half acres, there was no notice at all. As to that much of it, the notice was not directed to the persons to whom the land was taxed. The statute of limitations, under the decisions of this court, does not cut off the right of redemption of plaintiff, the owner of patent title. (Hillyer v. Farneman, 65 Iowa, 227; Slyfield v. Barnum, 71 Id., 245.)
2. appeal: SCct?ewrong name of trial judge. An amended abstract filed by defendants shows that the plaintiff’s abstract incorrectly designates the judge making the certificate of the evidence. This matter can have no effect in the determination of the case, as it is „ . . , _ ox no importance. IJie abstract would be good without giving the name of the judge who certified to the evidence.
The decree of the circuit court is reversed, and the cause will be remanded for a decree in harmony with this opinion.
Reversed.